Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-18 are pending in this application.

Formal Drawings
The formal drawings received on 07/15/2022 have been entered.

Information Disclosure Statement
The information disclosure statement submitted 07/15/2022 has been considered.

Internet Communications
Applicant is encouraged to file an Internet Communications form to authorize correspondence during prosecution.  To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, 10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 8, 10 and 15 of U.S. Patent No. 11/425,070 (Application 17/001,638). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant applications recites claims that are obvious variants of the recited claims of the reference patent.  
Claim 1 of the instant application recites a system for “providing an instance of a message content management service application to a client device via a web browser”, “a software-as-a-service graphical user interface (GUI) for display on the client device”,  “receive user input”, “contact information, and a multi-media content file”,  “upload”,  “file has been created using a native application resident on the client device and is in a native content file”, “create an association between the multi-media content file, the client device, a recipient device, and a courier tracking number”, “determine that delivery of the parcel associated with the courier tracking number has occurred”, “transmit the multi-media content file…in response to determining that delivery of the parcel has occurred .  
Claim 1 of the reference application provides for similar features.  However, recites “sending data elements” by the server side application to the client side application. However, the disclosure of data elements is not a different embodiment but implied part for “providing an instance of a SAAS GUI” as disclosed in the instant application.  The broadest reasonable interpretation of the limitation "data elements" in light of the reference application specification as it would be interpreted by one of ordinary skill in the art would lead to an understanding that a "cloud server" is operative to provide a software-as-a-service (SaaS) application that can be accessed by computing devices via a web-browser. The sender device 100, among other things, is operative to receive an installable mobile application GUI (see paras. 35-36). Therefore, the “instance of a SAAS GUI” disclosed in the claims at issue would be an obvious variation to the “data elements” disclosed in the reference application.  
Similar reasoning, provided above, applies for claims 7 and 13 of the instant application in view of claims 8 and 15 of the reference application 
Further, dependent claims 4 and 10 of the instant application overlap in scope with dependent claims 3 and 10 of the conflicting patent (e.g.  providing a link to access multi-media content file to social media server). 
Therefore, the rejection is provided to prevent the unjustified or improper timewise extension of the right to exclude granted by the conflicting patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, a computer program per se.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim as recited seems to be directed to an API which is indicative of a computer program per se. Applicants specification provides for message content management server to be coupled APIs and cloud server running instructions for message content management server, indicative of being a software embodiment (see para. 39).  Claims not directed to one of the statutory categories include a computer program per se Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77 (MPEP 2106, Section I).  It cannot be ascertained whether the infringement occurs with the use of the program in and of itself or the apparatus that executes such a program.  Applicant needs to provide clarification in regards to hardware elements of the message content management server   Therefore, Claims 1-6 is considered to be non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-10, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2016/0026974), herein after Zhao and further in view of Blanchet (US 2009/0076918), herein after Blanchet.
Regarding claims 1, 7 and 13, 
Zhao teaches a cloud server computer system comprising: a message content management service application server, operative to: provide an instance of a message content management service application to a client device via a web browser executed on the client device and providing a software-as-a-service graphical user interface (GUI) for display on the client device (see fig. 1 and para. 20-21, a data exchange platform (i.e. “cloud server computer system”) may provide server-side functionality (i.e. “content management service application server”) to one or more client devices wherein the server system hosts a third-party application as a UIs (i.e. “GUI”) to be associated with a client device wherein the application is an instantiation(i.e. “instance”) providing access to operations in a cloud computing environment as a software as a service (SaaS)(see further, para. 60-64)); 
 receive user input from the GUI [comprising recipient contact information] (see para. 40-42, unique identifier information is input by the user via generation module (i.e. “GUI”) and used by the identification module to uniquely identify the parcel and to provide presentation data that is specific to that parcel); 
and a multi-media content file upload where the multi- media content file has been created using a native application resident on the client device and is in a native content file format specific to the native application (see para. 47, create overlayable content (e.g. interactive content) (i.e. multi-media content) for over a real time image of the parcel created using a generation module and camera device of application on client device (i.e. “native application/format”) (see further, para. 26 and 32)); 
determine that delivery of the parcel associated with the courier tracking number has occurred (see para. 39 and 53, determine that confirmation of delivery has occurred with delivery confirmation number (i.e. courier tracking number) provided by the package delivery company to track the package from its originating location to the final destination);
and transmit the multi-media content file in the native content file format to the recipient device in response to determining that delivery of the parcel has occurred (see paras. 44 and 49, transmit with parcel to recipient presentation data including the one or more interactive elements (i.e. “multi-media content file”) to the view of recipient client device in a format as generated by generation module (i.e. “native file format”)).
Zhao fails to teach user input comprising recipient contact information and creating an association between the multi-media content file, client device, recipient device and a courier tracking number provided by a courier scheduled to deliver a parcel to a recipient.
However, in analogous art Blanchet teaches comprising recipient contact information (see para. 34, create user may input shipping information including contact information and address of recipient),
create an association between the multi-media content file, the client device, a recipient device, and a courier tracking number provided by a courier scheduled to deliver a parcel to a recipient associated with the recipient device (see para. 43 and 44, shipping information is sent for the package as notification to recipient (i.e. “recipient device”) once carrier is ready to ship package along with tracking details (i.e. “courier scheduled to deliver”), wherein the shipping information associates advertising information (e.g. image, video)(i.e. “multi-media content file”), advertiser information (i.e. “client device”), recipient device and a tracking number).  
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include user input comprising recipient contact information and creating an association between the multi-media content file, client device, recipient device and a courier tracking number provided by a courier scheduled to deliver a parcel to a recipient as taught in Blanchet to further modify Zhao’s teaching of a shipping label for a parcel with a predictable result.  One would do so for the benefit of sending the notification with all information from sender, courier and recipient (see para. 43-44).    

Regarding claims 2, 8  and 14,
Zhao in view of Blanchet teaches the limitations as described in claim 1 above.
Zhao further teaches an interface engine, operatively coupled to the message content management service application server and operative to: communicate with a plurality of shipping courier servers to obtain information related to a plurality of courier tracking numbers, each of the plurality of courier tracking numbers associated with at least one of the plurality of shipping courier servers (see para. 39 and 53, determine that confirmation of delivery has occurred with delivery confirmation number (i.e. courier tracking number) provided by the package delivery company to track the package from its originating location to the final destination).

Regarding claims 3, 9 and 15,
Zhao in view of Blanchet teaches the limitations as described in claim 2 above.
Zhao further teaches wherein the message content management service application server is further operative to: determine that delivery of a parcel associated with the courier tracking number has occurred by receiving a notification from the interface engine that delivery associated with the courier tracking number has occurred (see para. 34 and 53, some embodiments, the transmission module 130 may also transmit a shipping confirmation notification over network 104 to another client device 108 or third party server 114. the notification of delivery also includes a time stamp and the location of the package when delivery was confirmed).

Regarding claims 4, 10 and 16,
Zhao in view of Blanchet teaches the limitations as described in claim 1 above.
Zhao fails to teach provide a link to the recipient device to access the multi-media content file on the message content management service application.
However, in analogous art Blanchet further teaches wherein the message content management service application server is further operative to: provide a link to the recipient device to access the multi-media content file on the message content management service application server (see para. 44, This notification message 42 may include the advertiser's 10 advertisement, or an advertisement derived from materials provided in the advertising information 12, such as a logo, text, a hyperlink).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include user input comprising recipient contact information and creating an association between the multi-media content file, client device, recipient device and a courier tracking number provided by a courier scheduled to deliver a parcel to a recipient as taught in Blanchet to further modify Zhao’s teaching of a shipping label for a parcel with a predictable result.  One would do so for the benefit of sending the notification with all information from sender, courier and recipient (see para. 43-44).

Claim(s) 5, 6, 11, 12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Blanchet and further in view of Ganesh et al. (US 2014/0258424), herein after Ganesh.

Regarding claims 5, 11, and 17,
Zhao in view of Blanchet teaches the limitations as described in claim 1 above.
Zhao fails to teach provide a link to the recipient device to access the multi-media content file on a social media server.
However, in analogous art Ganesh further teaches wherein the message content management service application server is further operative to: provide a link to the recipient device to access the multi-media content file on a social media server (see para. 20, by sending the item purchaser an email and/or text message that includes a selectable link (e.g., a URL) to the message; and/or (2) by posting the link to the item purchaser's account on a social networking website or other website).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include provide a link to the recipient device to access the multi-media content file on a social media server as taught in Ganesh to further modify Zhao’s teaching of providing a user with shipping label information for a parcel with a predictable result.  One would do so for the benefit of sending the notification to social media (see para. 20).

Regarding claims 6, 12 and 18,
Zhao in view of Blanchet teaches the limitations as described in claim 1 above.
Zhao fails to teach access a social media server to transmit the multi-media content file to the recipient device via a social media platform.
However, in analogous art Ganesh further teaches wherein message content management service application server is further operative to: access a social media server to transmit the multi-media content file to the recipient device via a social media platform (see para. 20, by sending the item purchaser an email and/or text message that includes a selectable link (e.g., a URL) to the message; and/or (2) by posting the link to the item purchaser's account on a social networking website or other website, wherein the link is to a video message by sender (i.e. “multi-media content file”)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include access a social media server to transmit the multi-media content file to the recipient device via a social media platform as taught in Ganesh to further modify Zhao’s teaching of providing a user with shipping label information for a parcel with a predictable result.  One would do so for the benefit of sending the notification to social media (see para. 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to creation of shipment notifications.
US 20120089529 – Uslontsev, supporting production of shipping labels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        
/Emad Siddiqi/Examiner, Art Unit 2458